         Case 2:18-cv-02871-RBS Document 23 Filed 04/21/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



AMY MCFALLS                                   :
                                              :      CIVIL ACTION
               v.                             :
                                              :      NO. 18-2871
BRIGHTVIEW LANDSCAPES, LLC,                   :
BRIGHTVIEW COMPANIES, LLC,                    :
SUSAN DESANTIS, and                           :
AMANDA ORDERS                                 :

                                  ORDER AND JUDGMENT


       AND NOW, this 21st day of April 2020, upon consideration of Defendants’ Motion for

Summary Judgment (ECF No. 17), Plaintiff’s response thereto (ECF No. 19), and Defendants’

Reply (ECF No. 20), it is ORDERED that the Motion is GRANTED, and JUDGMENT is

entered in favor of Defendants and against Plaintiff on all counts.

       IT IS SO ORDERED.

                                                     BY THE COURT:




                                                     /s/ R. Barclay Surrick
                                                     R. BARCLAY SURRICK, J.
